The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 1, 2015

                                      No. 04-15-00186-CR

                         Dianna Wyrick Rodriguez aka Dianna RING,
                                        Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6189
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
       Appellant filed a pro se Notice of Appeal, stating she is appealing her conviction in trial
cause number 2013-CR-6189. However, on March 9, 2015, the trial court dismissed that
criminal action.

       This court does not have jurisdiction to consider an appeal from an order dismissing a
charging instrument. See Potts v. State, No. 14-14-00940-CR, 2014 WL 7172059, *1 (Tex.
App.—Houston [1st Dist.] 2014, no pet.).

       Therefore, appellant is ORDERED to show cause, in writing, no later than April 13,
2015, why this appeal should not be dismissed for want of jurisdiction. If appellant does not
respond within the time provided, this appeal will be dismissed for want of jurisdiction.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court